           Case 4:20-cv-00477-YGR Document 38 Filed 03/31/20 Page 1 of 2



1    KILPATRICK TOWNSEND & STOCKTON LLP
     STEVEN D. MOORE (State Bar No. 290875)
2    smoore@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
3    San Francisco, CA 94111
     Telephone: 415-576-0200; Facsimile: 415-576-0300
4
     KILPATRICK TOWNSEND & STOCKTON LLP
5    MANSI H. SHAH (State Bar No. 244669)
     mhshah@kilpatricktownsend.com
6    MATTHEW J. MEYER (State Bar No. 284578)
     mmeyer@kilpatricktownsend.com
7    1080 Marsh Road
     Menlo Park, CA 94025
8    Telephone: 650-326-2400; Facsimile: 650-326-2422
9    KILPATRICK TOWNSEND & STOCKTON LLP
     ALTON L. ABSHER III (appearance pro hac vice)
10   aabsher@kilpatricktownsend.com
     1001 West Fourth Street
11   Winston-Salem, NC 27101-2400
     Telephone: 336-607-7300; Facsimile: 336-607-7500
12
     KILPATRICK TOWNSEND & STOCKTON LLP
13   ANDREW N. SAUL (appearance pro hac vice)
     asaul@kilpatricktownsend.com
14   1100 Peachtree Street NE, Suite 2800
     Atlanta, GA 30309-4528
15   Telephone: 404-815-6500; Facsimile: 404-815-6555
16   Attorneys for Defendant
     APPLE INC.
17

18                                UNITED STATES DISTRICT COURT
19                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
20                                     OAKLAND DIVISION
21

22   SENTIUS INTERNATIONAL, LLC,                    Case No. 4:20-cv-00477-YGR
23                        Plaintiff,                DEFENDANT APPLE INC.’S
                                                    NOTICE OF WITHDRAWAL OF
24                 v.                               COUNSEL
25   APPLE INC.,
                                                    Hon. Judge Yvonne Gonzalez Rogers
26                        Defendant.                Ctrm.: 1, 4th Floor
27

28

     APPLE INC.’S NOTICE OF WITHDRAWAL OF COUNSEL, CASE NO. 4:20-cv-00477-YGR
            Case 4:20-cv-00477-YGR Document 38 Filed 03/31/20 Page 2 of 2



1           PLEASE TAKE NOTICE that Defendant Apple Inc. (“Apple”) hereby requests the Court
2    remove attorneys David E. Moore, Bindu A. Palapura and Tracey E. Timlin as counsel of record in
3    this matter. Apple respectfully requests that the Court remove Mr. David Moore, Ms. Palapura and
4    Ms. Timlin from the Notice of Electronic Filing and all other service lists. All other listed counsel of
5    record for Apple will remain the same.
6
     DATED: March 31, 2020                 Respectfully submitted,
7
                                           KILPATRICK TOWNSEND & STOCKTON LLP
8

9
                                           By: /s/ Mansi H. Shah
10                                             STEVEN D. MOORE
                                               MANSI H. SHAH
11                                             ALTON L. ABSHER III
                                               MATTHEW J. MEYER
12                                             ANDREW N. SAUL
13                                             Attorneys for Defendant
                                               APPLE INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   73211651V.1


     APPLE INC.’S NOTICE OF WITHDRAWAL OF COUNSEL, CASE NO. 4:20-cv-00477-YGR                    -1-
